      Case 4:20-cv-00445-AW-MAF Document 11 Filed 12/23/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

VINODH M. RAGHUBIR,
      Plaintiff,
v.                                                 Case No. 4:20-cv-445-AW-MAF
UNITED STATES OF AMERICA,
STATE OF FLORIDA, et al.,
     Defendants.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s October 22, 2020 Report and

Recommendation. ECF No. 9. I have also considered de novo the Plaintiff’s

objections. ECF No. 10. It is now ordered that the Report and Recommendation is

adopted and incorporated into this order. The clerk will enter a judgment that says

“This case is dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).” The

clerk will then close the file.

      Last, I note that attached to the “Objection + Motion to Vacate + Clarity +

Notice of Acceptance of Waiver of Jurisdiction” (ECF No. 10) was a “Notice of

Appeal.” Because there was no judgment to appeal, I interpret the Notice of Appeal

as part of the objection to the magistrate judge’s Report and Recommendation. If

Plaintiff wishes to appeal this order (or the judgment that follows it), he must file a

separate notice of appeal.


                                          1
Case 4:20-cv-00445-AW-MAF Document 11 Filed 12/23/20 Page 2 of 2




SO ORDERED on December 23, 2020.

                             s/ Allen Winsor
                             United States District Judge




                               2
